The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 November 2022 has been entered.
The disclosure is objected to because of the following informalities: Page 2, line 18, note that --, where like features are denoted by the same reference numerals throughout the detail description of the appended drawings-- should be inserted after “drawings” for an appropriate clarifying description that would account for features depicted throughout the drawings and correspondingly described in the specification. Page 6, lines 2, 8, should the reference to “FIGS. 1 to 7” be rewritten as --FIGS. 1 to 6-- for an appropriate characterization, especially since FIGS. 1-6 pertain to “transmission line 1”, while FIG. 7 pertains to “transmission line 100”? Page 6, line 13, note that the recitation of “the dielectric layer” should be rewritten as --dielectric layers-- for an appropriate characterization consistent with the plural nature of the dielectric layers depicted in FIGS. 2 and 3. Page 10, line 20, it is noted that --through feed line 71-- should be inserted after “62” for an appropriate characterization consistent with what is depicted in FIG. 1. Page 19, line 15; page 20, lines 3, 15, 24; page 21, line 11, note that the designations (e.g. “3-1”, “3-2”, …“3-5”) associated with the corresponding paragraph should be highlighted (e.g. placed in parenthesis, bolded, underlined, spaced apart, etc.) to clearly delineate such a designation from the corresponding paragraph for clarity of description. Page 20, line 7, note that the recitation of “the two” is still vague in meaning as to what “two” features would be intended by such a reference and thus appropriate clarification is needed. Note that explicit descriptions of FIGS. 5 & 6 and for features depicted therein still need to be provided for in the detail description.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 12, 24, 28, 38, 39, 40, note that it is unclear how each recitation of “electromagnetic wave” would relate to one another (i.e. one in the same electromagnetic wave, distinctly different electromagnetic waves, etc.) and thus appropriate clarification is needed.
In claim 1, line 39; in claim 7, line 6; in claim 9, line 2: note that it is unclear as to which one of the “first conversion part” or the “second conversion part” is intended by the recitation of “the conversion part”, respectively at these instances and thus appropriate clarification is needed.
In claim 8, lines 2 & 3, would the recitation of “outermost conductor layers in the inner layer part” still be an accurate characterization of this aspect of the invention? It should be noted that in the last two paragraphs of amended claim 7 has deleted the wording associated with the “outermost conductor layer” and the “inner layer part”. Accordingly, appropriate clarification is needed.
In claim 8, lines 2 & 3, note that it is still unclear as to which one of the previously recited “ground planes” in which one of the “outermost conductor layer” (i.e. first, second, etc.) is intended by the recitation of “the ground plane in the outermost conductor layer” herein and thus appropriate clarification is needed.
The following claims have been found objectionable for reasons set forth below:
In claim 1, line 42, note that --the slit-- should be inserted prior to “being” for an appropriate characterization; line 43, note that --with-- should be inserted after “overlap” for an appropriate characterization; lines 45, 50, note that --layer-- should be inserted after “conductor”, respectively at these instances for an appropriate characterization.
Applicant's arguments filed 28 November 2022 have been fully considered but they are not persuasive.
Regarding the rejection based on prior art, applicants’ have incorporated into independent claim 1, subject matter from dependent claim 4 that was previously indicated as being allowable and applicants’ have asserted that amended independent claim 1 is now allowable over the prior art of record.
In response, the examiner acknowledges and concurs that in view of the amendments made to independent claim 1, such amendments are sufficient to overcome the rejections based on prior art and thus the rejections based on prior art have now been withdrawn.
Regarding the rejections based on indefiniteness under 35 USC 112, paragraph (b), applicants’ have asserted that in view of amendments made to the pending claims, the issues of indefiniteness under paragraph 112 (b) have now been overcome.
In response, the examiner acknowledges that the majority of paragraph 112 (b) issues have been overcome. However, as set forth in the above Office action, certain previously identified issues of indefiniteness, as well as new grounds of indefiniteness caused by amendments made by applicants’ remain outstanding. Accordingly, those issues of indefiniteness need to be addressed by applicants’ in any future response.
Additionally, it should be noted that applicants’ did not specifically address the objections to the specification, as previously set forth. Accordingly, those objections have been repeated, as set forth in the above Office action, and applicants’ are required to address those objections in any future response.
Claims 1, 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571)272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee